Filed 12/17/21 P. v. Squitieri CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C093865

                   Plaintiff and Respondent,                                    (Super. Ct. No. 20CF02139)

         v.

ANTHONY J. SQUITIERI,

                   Defendant and Appellant.




         Appointed counsel for defendant Anthony J. Squitieri filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After reviewing the entire record, we affirm the judgment.
                       FACTUAL AND PROCEDURAL BACKGROUND
         During an incident of domestic violence, defendant hit his intimate partner who
was pregnant with his child, knocked her to the floor, and choked her. Defendant was
charged with inflicting corporal injury upon an intimate partner resulting in a traumatic

                                                             1
condition (Pen. Code, § 273.5, subd. (a); count 1)1 and assault likely to result in great
bodily injury (§ 245, subd. (a)(4); count 2).
        Pursuant to a plea agreement, defendant pleaded guilty to count 1 and the
remaining count was dismissed with a waiver pursuant to People v. Harvey (1979)
25 Cal.3d 754, 758. The trial court sentenced defendant to the upper term of four years in
state prison and awarded custody credits in the amount of 237 days (119 actual and 118
conduct). The court ordered defendant to pay a conviction assessment of $30 (Gov.
Code, § 70373), a court operations assessment of $40 (§ 1465.8), and a restitution fine of
$300 (§ 1202.4, subd. (b)), with an additional $300 parole revocation fine, which was
stayed pending successful completion of parole (§ 1202.45).
        Defendant filed a timely notice of appeal on April 2, 2021, but did not obtain a
certificate of probable cause. The case was fully briefed on October 5, 2021 and assigned
to this panel on November 12, 2021.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                      DISPOSITION
        The judgment is affirmed.


1   Undesignated statutory references are to the Penal Code.

                                                2
                                 /s/
                           Duarte, J.



We concur:




      /s/
Blease, Acting P. J.




     /s/
Krause, J.




                       3